PER CURIAM.
Upon consideration of the petition for leave to file petition for writ of mandamus, or, in the alternative, writ of prohibition and for temporary stay of further proceedings in the United States District Court for the Territory of Hawaii in Civil Cause No. 417, U. S. A. v. Leslie Fullard Leo et al., and by direction of the Court, it is ordered that said petition for leave to file petition for writ of mandamus, or, in the alternative, writ of prohibition and for temporary stay of further proceedings be, and hereby is, denied.